PROB 12A

(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Trevor Lamont Smith Cr.: 06-00449-004

PACTS #: 45750

Name of Sentencing Judicial Officer: THE HONORABLE FREDA L. WOLFSON
CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/22/2010

Original Offense: Count One: Conspiracy to Distribute and Possess with Intent to Distribute Cocaine
and Cocaine Base; 21 U.S.C. §846. Class A felony

Original Sentence: 120 months imprisonment, 8 years supervised release

Sentence Amended: Pursuant to Fed. R. Crim. P. 35(b), Custodial term reduced to 84 months

Special Conditions: Drug Testing and Treatment, DNA testing, Special Assessment

Type of Supervision: Supervised Release Date Supervision Commenced: 07/27/2012

NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender has violated the standard condition of supervision which states
“You shall not operate any motor vehicle without a valid driver’s license
issued by the State of New Jersey, or in the state of which you are
supervised. You shall comply with all motor vehicle laws and ordinances
and must report all motor vehicle infractions (including any court
appearances) within 72 hours to the U.S. Probation Office”

On February 10, 2020, Mr. Smith received a Suspended Driver and
Unregistered Vehicle summons from Rutgers Camden Police Department.
According to Rutgers Police Department, Mr. Smith was pulled over for having
an unregistered vehicle and no other moving violations were issued. Mr. Smith
reported the law enforcement contact immediately to the undersigned officer.

U.S. Probation Officer Action:

Mr. Smith commenced supervised release on July 27, 2012. He is currently out on disability from his
employment at Pepsi. The Special Assessment has been paid in full. On February 10, 2020, Mr. Smith was
issued a summons for Unregistered Vehicle and Suspended Driver by Rutgers Camden Police Department.
There were no other tickets issued on this date. Mr. Smith and his vehicle were searched for contraband
and illegal substances, with no results. After Mr. Smith received the summons, he reported the contact to
the undersigned officer immediately. He also admitted to having substance abuse issues and in need of
Prob 12A — page 2
Trevor Lamont Smith

detoxification. The Probation Office arranged admission to Maryville Addiction Treatment Center for
short-term residential treatment and he was admitted the same day. Mr. Smith is currently at Maryville and
will remain inpatient for 30-60 days.

Mr. Smith has previously received Driving While Suspended citations (November 18., 2018 and March 18,
2019). He has produced all clean drug screenings under this term of supervised release. The probation
officer respectfully requests that the Court be advised of action and endorse this report, which will be served
to Mr. Smith as a Letter of Reprimand from the Court after he is discharged from inpatient treatment, with
no other formal legal intervention sought at this time.

Respectfully submitted,

Matthew J. Weber/ sv

By: Matthew J. Weber
US. Probation Officer
Date: 02/20/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

ro No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
[~ Submit a Request for Modifying the Conditions or Term of Supervision

f~ Submit a Request for Warrant or Summons

l Other

[isan of Judiciél Officer

f/f 4/20
/ Pate
